Name: Council Regulation (EC) NoÃ 2114/2005 of 13 December 2005 concerning the implementation of the Agreement in the form of Exchange of Letters between the European Community and the Republic of Korea pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  communications;  Asia and Oceania;  chemistry
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/1 COUNCIL REGULATION (EC) No 2114/2005 of 13 December 2005 concerning the implementation of the Agreement in the form of Exchange of Letters between the European Community and the Republic of Korea pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: By Council Decision 2005/929/EC of 13 December 2005 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Korea pursuant to Article XXIV:6 and Article XXVIII of the GATT 1994 (1), the Council approved, on behalf of the Community, the said Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of the GATT 1994, HAS ADOPTED THIS REGULATION: Article 1 The duty rates shown in the Annex to this Regulation shall apply for the period indicated. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2005. For the Council The President J. GRANT (1) See page 61 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. Part Two Schedule of customs duties CN code Description Duty rate 3903 19 00 Polystyrene, in primary forms (other than expansible). An applied rate of 4,0 % (1) 8521 10 30 Magnetic tape-type video recording or reproducing apparatus, whether or not incorporating a video tuner, using tape of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second, other than those for use in civil aircraft. An applied rate of 13,0 % (1) 8525 40 99 Other video camera recorders, other than those which are only able to record sound and images taken by the television camera. An applied rate of 12,5 % (2) 8527 31 91 Other radio-broadcast receivers, including apparatus capable of receiving also radio-telephony or radio-telegraphy, combined with sound recording or reproducing apparatus, with laser optical reading system, other than those having within the housing one or more loudspeaker. An applied rate of 11,4 % (1) (1) The lower applied rates indicated above are to be applied for three years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first. (2) The lower applied rate indicated above is to be applied for four years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first.